Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant amendments filed (03/02/2021) to incorporate subject matter previously deemed allowable into independent claims have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
Claims 2 & 8-12 cancellation and claims 1 & 6-7 amendments are acknowledged. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 6-7, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 6-7 that includes 
Claim 1:
“
An indoor monitoring device comprising: an image obtainment unit obtaining a captured image obtained by imaging an inside of a cabin of a vehicle by an imaging unit: and a position detection unit determining whether or not an occupant's head is present in the captured image, detecting a size of the head, a head position of the head, and a key point position of a key point other than the head of the occupant in the captured image in a case where the head is present in the captured image, and detecting a seating position of the occupant in the cabin based on the size of the head, the head position, and the key point position, wherein the position detection unit sets, with respect to the captured image, a determination region corresponding to candidates for the seating position, determines whether or not the head is present in the determination region, and in a case where the head is present in the determination region, selects a candidate for the seating position of the occupant having the head from the candidates for the seating position corresponding to the determination region based on the size of the head, the head position, and the key point position and detects the selected candidate for the seating position as the seating position.
”
Claim 6:
“
An indoor monitoring device comprising: an image obtainment unit obtaining a captured image obtained by imaging an inside of a cabin of a vehicle by an imaging unit: and a position detection unit determination whether or not an occupant's head is present in the captured image, detecting a size of the head, a head position of the head, and a key point position of a key point other than the head of the occupant in the captured image in a case where the head is present in the captured image, and detecting a seating position of the occupant in the cabin based on the size of the head, the head position, and the key point position, wherein the position detection unit further detects a front-rear-direction seat position of a seat on which the occupant is seated based on the size of the head of the occupant whose seating position has been detected.
”
Claim 7:
“
An indoor monitoring device comprising: an image obtainment unit obtaining a captured image obtained by imaging an inside of a cabin of a vehicle by an imaging unit: and a position detection unit determination whether or not an occupant's head is present in the captured image, detecting a size of the head, a head position of the head, and a key point position of a key point other than the head of the occupant in the captured image in a case where the head is present in the captured image, and detecting a seating position of the occupant in the cabin based on the size of the head, the head position, and the key point position, wherein the position detection unit further detects an occupant's posture based on the size of the head of the occupant whose seating position has been detected.
”
Regarding dependent claims 3-5 & 13-16 these claims are allowed because of their dependence on independent claims 1 & 6-7 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661